Third District Court of Appeal
                               State of Florida

                       Opinion filed January 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1678
                     Lower Tribunal No. F93-15569A
                          ________________

                               Terrio Knight,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Teresa Mary Pooler, Judge.


      O’Brien Hatfield Reese, P.A., and Rachael E. Reese (Tampa), for
appellant.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, LINDSEY and GORDO, JJ.

     PER CURIAM.

     Affirmed.